 In the Matter of SANTA FE SPRINGSWASTE WATER DISPOSAL COMPANYandINDEPENDENTUNION OF PETROLEUM WORKERSCase No. 21-R-3064,-Decided May 28,1946Mr. J. L. Goddard,of Los Angeles, Calif., for the Company.Mr.RufusBailey,ofLos Angeles, Calif., for the Union.Mr. Elmer P Freischlag,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Independent Union of Petroleum Work-rein called the Union,alleging that a question affecting commerceconcerning the representation of employees of Santa FesteWater Disposal Company, Santa Fe Springs, California,d the Company, the National Labor Relations Board providedpropriate hearing upon due notice before Eugene M. Purver,aminer.The hearing was held at Los Angeles, California, on1946. The Company and the Union appeared and participated.rtieswere afforded full opportunity to be heard,to examine and-examine witnesses,and to introduce evidence bearing on the issues.eTrial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed. All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTITHE BUSINESS OF THECOMPANYSanta Fe SpringsWaste Water Disposal Companyis a non-profit Cali-fornia corporation engaged in the business of collecting,handling, treat-ing, and disposing of waste waters which result from the production ofoil in several Californiaoilfields.The Companywas formed in 1928by a number of oil producing companies in order to draw off and treat68 N. L R. B., No. 49.696966-46-27403 404DECISIONSOF NATIONALLABOR RELATIONS BOARDsurplus water from the oil wells, so as to avoid violation of the Fish andGame Laws of the State of California and to abate nuisances on privateland near the oil wells. These oil companies contributed the capital nec-essary to establish the Company and have since defrayed the annual ex-penses, which amount to approximately $100,000, on a contributory basis.The Company's officers are employees of oil companies serviced by it.Among the 44 oil companies making use of the Company's disposal sys-tem are Shell Oil Company, Union Oil Company, General PetroleumCorporation,Texaco Company, Tidewater Associated, Standard OilCompany, and Kern Oil Company. Although its operations are limitedto the State of California and the amountofits purchases and salesofmaterials is small,' the Company renders a necessary service to the oilproducing companies, many of whom are engaged in interstate com-merce. A labor dispute among the Company's employees would undoubt-edly burden or obstruct the operations of these oil companies.Accordingly, we find, contrary to the contention of the Company, thatit is engaged in commerce within the meaning of the National LaborRelations Act.2II.THE ORGANIZATION INVOLVEDIndependent Union of Petroleum Workers is a labor orgaimitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union aexclusive bargaining representative of any of its employees untilUnion has been certified by the Board in an appropriate unit.An affidavit, introduced into evidence at the hearing, indicates thattheUnion represents all the employees in the unit hereinafter foundappropriate.3We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2(6) and(7) of the Act.'During 1945,the Company purchased approximately$6,000worth of aluminum sulphate,all of which waspurchasedwithin the State, and about$2,000 worth of repair and replacementmaterials,about 10percent ofwhichwas shippedinto the State.During the same period, theCompany soldreclaimed oil valued atabout $2,800.1 SeeButler Brothersv.N. L. R. B.,134 F. (2d) 981(C. C. A. 7),cert.denied 320 U. S.789;MatterofW. E.Horne EngineeringCompany,61 N. L. R. B.742;Matter of McCarthyManufacturingCompany,59 N. L. R. B. 1244.s TheUnion introducedinto evidence at the hearing an affidavit of the Secretary of itsLa Habia No. 1 Chapter, which certifies that eightmembers in good standing listed thereonare presently employed by the Company,and are in the unit petitioned for herein.There areeight employees in the appropriate unit. SANTA FE SPRINGS WASTE WATER DISPOSAL COMPANYIV. THE APPROPRIATE UNIT405We find, substantially in accordance with the agreementof the par-ties,that all employees on the classified pay roll of the Company, exclud-ing supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitutea unitappropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V. THEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees inthe appropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, subjectto the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigationto ascertainrepresentativesfor the purposes of collective bargaining with Santa Fe Springs WasteWater Disposal Company Santa Fe Springs, California, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Twenty-first Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but exclud-ing those employees who have since quit or been dischargedfor causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented by Inde-pendent Union of Petroleum Workers, for the purposes of collectivebargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.